Citation Nr: 1510842	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-30 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an effective date earlier than March 15, 2010, for the assignment of a separate compensable rating for migraine headaches with transient visual disturbance.

2. Entitlement to a rating in excess of 30 percent for migraine headaches with transient visual disturbance. 

3. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.




ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION


The Veteran had active service from September 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to a rating in excess of 30 percent for migraine headaches with transient visual disturbance and entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed a service connection claim for headaches as secondary to his PTSD in November 2007.  In a September 2008 rating decision, the RO assigned a 70 percent rating for PTSD with aggravated headaches and binocular transient visual disturbances.  The Veteran did not appeal the rating decision.  

2.  The Veteran's claim for a separate compensable rating for migraine headaches with transient visual disturbance was received on March 15, 2010. 

3. In a June 2010 rating decision, the RO granted a separate compensable rating for migraine headaches with transient visual disturbance effective March 15, 2010, the date on which the claim was received.
 
4. The Veteran did not submit a claim seeking a separate compensable rating for migraine headaches with transient visual disturbance prior to the date of receipt of his claim on March 15, 2010. 


CONCLUSION OF LAW

The criteria for an effective date earlier than March 15, 2010, for the grant of a separate compensable rating for migraine headaches with transient visual disturbance have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the effective date following the grant of benefits.  Once a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist, VA has of record evidence including service treatment records, VA treatment records, and VA examination reports.  There is no indication in the record that additional evidence relevant to the issue is available but absent from the claims folder.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II. Earlier Effective Date

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400(o)(1). The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See § 3.1(p); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. 

Here, the Veteran filed a service connection claim for headaches as secondary to his PTSD in November 2007.  In a September 2008 rating decision, the RO assigned a 70 percent rating for PTSD with aggravated headaches and binocular transient visual disturbances.  The Veteran did not appeal the rating decision.  In March 2010, the Veteran filed a claim for a separate compensable rating for his headaches.  In a June 2010 rating decision, the RO granted a separate rating for migraine headaches with transient visual disturbances, with an effective date of March 15, 2010.  The Veteran argues that he filed his service connection claim in November 2007, and therefore, is entitled to an effective date. 

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under the law, however, the effective date for a grant of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The record shows that the Veteran submitted a service connection claim for headaches in November 2007.  In a September 2008 rating decision, the RO granted service connection for the Veteran's headaches, but rated his headaches as part of his PTSD.  The Veteran did not appeal the decision.  Therefore, that decision became final.  

He filed a service connection claim for a separate compensable rating for his migraine headaches on March 15, 2010.  There is no indication that the Veteran submitted a claim, formal or informal - concerning a separate compensable rating for migraine headaches -- prior to the date of receipt of his claim on March 15, 2010.  See 38 C.F.R. §§ 3.151, 3.155.  As such, the preponderance of the evidence is against the claim of entitlement to an effective date prior to March 15, 2010, for a separate compensable rating for migraine headaches.

As the preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than March 15, 2010, for the award of a separate compensable rating for migraine headaches with transient visual disturbance is denied.


REMAND

The Veteran is seeking a rating in excess of 30 percent for migraine headaches with transient visual disturbance.  The Veteran was afforded VA examinations for his headaches in July 2008 and May 2010.  Since then, the Veteran contends that his headaches have gotten worse.  Specifically, in a September 2010 statement, the Veteran stated that he has been prescribed additional medication for his condition and has difficulty functioning on a daily basis.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's migraine headaches with transient visual disturbance.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In addition, the Board finds that the Veteran should be afforded a new VA examination addressing his TDIU claim.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the current extent and severity of his service-connected migraines.  The claims folder, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. 

The examiner should obtain a complete, pertinent history from the Veteran and review the claims folder in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.  The examiner is asked to detail the frequency and severity of the Veteran's migraines, in particular the frequency of any prostrating attacks. 

2. After completion of the above, schedule the Veteran for a VA examination to determine whether the Veteran is unemployable.  The claims folder and copies of all pertinent records should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his education and work experience. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Thereafter, readjudicate the issues on appeal.  If the claims remain denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


